Citation Nr: 0727177	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied entitlement to a 
TDIU. 

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing on appeal at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with record.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss, rated as 70 percent disabling; tinnitus, rated as 10 
percent disabling; and lumbosacral strain, rated as 10 
percent disabling, for a combined 80 percent disability 
rating.

2.  The veteran has a high school education and attended 
college, obtained a Masters in Business Administration (MBA), 
has worked as a sales person, financial planner, stock 
broker, and owned a real estate sales company; he last worked 
full-time in 2001.   

3.  The evidence for the veteran's TDIU claim is at least in 
relative equipoise as to whether his service-connected 
disabilities are of such severity as to render him unable to 
obtain or maintain substantially gainful employment.




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In a March 2006 letter, the 
appellant was provided with notice of the type of evidence 
necessary to establish an effective date, if TDIU was granted 
on appeal.  When implementing the award, the RO will address 
any notice defect with respect to the effective date element.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue on appeal, the Board is taking action 
favorable to the veteran by granting TDIU, as such, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notice or development and the Board 
will proceed with appellate review.  See, e.g., VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992); see Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran alleges that he is unable to work because of his 
service-connected bilateral hearing loss and seeks a TDIU due 
to that disability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In order to establish entitlement to a TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Further, marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Other factors may also be 
considered in determining "marginal employment", such as 
employment in a protected environment; for example, a family 
business.  38 C.F.R. § 4.16(a).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
under the procedures set forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service- connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

In the present appeal, the veteran's bilateral hearing loss 
disability, rated as 70 percent disabling, meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  Service connection is in effect for 
bilateral hearing loss, rated as 70 percent disabling; 
tinnitus, rated as 10 percent disabling; and lumbosacral 
strain, rated as 10 percent disabling.  It follows that the 
schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Having met the objective criteria, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  On this 
question, the veteran contends that his bilateral hearing 
loss disability renders him unable to communicate effectively 
with customers, which hinders the ability to obtain 
employment as a sales person or in customer oriented 
services.  At the aforementioned hearing on appeal, the 
veteran testified that, after discharge from service, he 
obtained a MBA and worked as a financial planner, stock 
broker, and owned a real estate sales company.  However, his 
hearing loss has interfered with his ability to communicate 
with customers and understand and follow directions.  As a 
result, he has been unemployed since 2002.

VA treatment records show that the veteran has been fitted 
with hearing aids.  Further, in August 2004, the veteran 
reported owning and/or working at a delicatessen with his 
wife.  The veteran responded at the Travel Board hearing that 
his hearing aids do not allow him to hear and function fully 
at his trained occupation as a sales person.  Further, a 
February 2005 statement from the veteran's family accountant 
stated that the delicatessen was solely owned by his wife.  
The accountant also stated that the veteran had no earned 
income from any source.

Given the veteran's service-connected disabilities and his 
testimony, the Board finds the evidence at least in relative 
equipoise.  Although the evidence indicates that the veteran 
may be working at the delicatessen, such a family business 
and protected working environment reflects that of a marginal 
employment.  In consideration of veteran's level of education 
and his prior work history in business administration, the 
Board does not consider his work at the delicatessen, if any, 
to be that of a substantially gainful employment.  The Board 
has also considered the veteran's contentions that his severe 
hearing loss interferes with his ability to communicate with 
clients and customer.  Thereby, his service-connected hearing 
loss renders his business skills impractical.  See Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975) (holding 
that a claimant need not be a total "basket case" before 
there is an inability to engage in substantial gainful 
activity).  Thus, the Board concludes that the evidence on 
the question of TDIU is at least in relative equipoise as to 
whether his service-connected physical disabilities renders 
him unable to obtain or maintain substantially gainful 
employment. 

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected disabilities, in 
particular his hearing loss, render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, the 
Board finds that the criteria for a TDIU due to service-
connected disabilities have been met.


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


